Blackmar, J.:
The performance of the work by the plaintiff according to the contract except a small part waived by the defendant, was found as a fact by the referee on conflicting evidence. Without reviewing the evidence in detail, it is sufficient to say that it does not so preponderate in favor of the defendant as to require a reversal of the finding. The power of an appellate court to review the facts should-be sparingly exercised, and only in cases where the finding is plainly against the weight of evidence. A printed record is a poor substitute for oral testimony of living witnesses heard by the trier of the fact in the presence of watching counsel.
On the subject of the architect’s certificate there remain two questions that require examination.
The contract required that the work should be performed under the direction and to the satisfaction of the landscape architect or his deputy, acting for the purpose of the contract as agent of the owner, and that when the work called for and specifically ordered should have been completed, and such completion should have been certified by the landscape architect, and all the terms of the contract should have been complied with, eighty per cent of the total amount of the work done would be paid and the remaining twenty per cent would be retained for thirty-three days after all the provisions of the contract should have been complied with.
The contract, therefore, requires the architect’s certificate as a condition to the final payment, which is sought to be enforced in this action. The plaintiff did not produce the architect’s certificate and the court, following the allegation of the complaint, found that it was wrongfully, willfully and without just cause withheld, and that the plaintiff might recover upon proof of substantial performance without obtaining the certificate.
*584The plaintiff’s evidence tended to show that the road was complete except as to a quarter inch of screened gravel and the surfacing on the courts, both of which.items had been, at the request of defendant, postponed until the buildings were completed. The work was accordingly interrupted from the latter part of April, 1915, to the spring of 1917, when the question arose as to whether the work was completed according to the specifications, the principal claim of the defendant being that the requirement of the contract that the road should be laid with five and three-quarters inches of Peekskill gravel, properly rolled, was not complied with in that the amount of gravel was insufficient and improperly distributed. While the discussion was proceeding between the architect, the defendant and the plaintiff as to what, if anything, the plaintiff should do to finish the work according to the contract, and after the plaintiff had agreed to supply more gravel and had actually ordered the same, the defendant said he would pay nothing more unless the whole road was plowed up and rebuilt. In so doing he took the matter out of the architect’s hands and decided for himself a question that he had agreed to leave to the architect. The architect was the arbitrator between the parties as to whether the contract was completed, and was competent to act although in the employ of the defendant and acting as his agent; but the arbitrary act of the defendant in requiring the road to be plowed up and rebuilt practically terminated the authority of the arbitrator.
The finding that under these conditions the certificate was withheld wrongfully, willfully and without just cause was warranted. (Nolan v. Whitney, 88 N. Y. 649; Thomas v. Stewart, 132 id. 580; Mac Knight Flintic Stone Co. v. Mayor, 160 id. 72; Whiteman v. Mayor, etc., 21 Hun, 117; Thomas v. Fleury, 26 N. Y. 26; Bowery National Bank v. Mayor, 63 id. 336.) These cases seem to establish the proposition that where the plaintiff has performed the work so as to entitle him to the certificate, the refusal of the architect to give the certificate is unreasonable and the plaintiff is excused from its production. The case of Thomas v. Fleury (supra) is in principle very like the case at bar, for it holds that as the direction of the defendant was such as to require the plaintiff to depart from the terms of the contract, the *585failure to produce the architect’s certificate of performance was not fatal to the plaintiff’s recovery.
The fact that the defendant refused to make further payments unless the plaintiff would plow up the road and rebuild it is not specially found by the referee, but his opinion shows that it was an element in his decision. I think that the finding should be made in terms, although perhaps it might be treated as evidence to sustain the finding that the certificate was unreasonably withheld.
The departure of the authorities from the strict application of the rule that as the architect is the arbitrator his determination cannot be impeached except for fraud, misconduct or palpable error on the face of the certificate (See Sweet v. Morrison, 116 N. Y. 19; Matter of Wilkins, 169 id. 494) is due, I think, in part at least, to the fact that in these contracts the architect is employed and paid by the owner. The tendency of the courts, therefore, is to confine the rule that his determination is conclusive between the parties as closely as possible to the wording of the contract. The result is that where the facts show that the duty rested upon the architect to issue the certificate, his failure so to do will be held to be unreasonable and the contractor relieved from the condition that it must be obtained. It is a rule growing out of the practical difficulty of the architect’s serving two masters, and the milder word “ unreasonable ” is under the circumstances preferred by the courts to the words “ constructive fraud.”
Article IV of the contract, upon which the counterclaim was founded, provides that “ Should the contractor at any time refuse or neglect to supply a sufficiency of properly skilled workmen, or of materials of the proper quality, or fail in any respect to prosecute the work with promptness and diligence, or fail in the performance of any of the agreements herein contained, such refusal, neglect or failure being certified by the Architect, the Owner shall be at liberty * * * to provide any such labor or materials; * * * and if the Architect shall certify that such refusal, neglect or failure is sufficient ground for such action,” the owner may terminate the contract and complete on the contractor’s account. ■:
This action was commenced on May 10, 1917. On May *58611, 1917, the architect made a certificate in form as provided in the contract to authorize the owner to complete on the contractor’s account. The owner employed a contractor from Boston, John H. Sullivan, who plowed up and rebuilt the road at an expense of $12,697.96, which the architect certified was the reasonable amount required. Such certificate, if regularly made, was conclusive upon the plaintiff by the terms of the contract. The certificate of May eleventh was offered in evidence and was excluded on objection by the plaintiff. This certificate should have been received in evidence. A counterclaim was interposed pursuant to subdivision 1 of section 501 of the Code of Civil Procedure. It was a cause of action arising out of the contract or transaction set forth in the complaint as the foundation of the plaintiff’s claim. ' In a counterclaim pleaded under this subdivision of the section, it is not necessary that it should have existed in its entirety at the time the action was started. It is enough if it is included within the pleadings as they exist when the action is tried. In this case the counterclaim was set forth in a supplemental answer and rested, in part at least, upon facts that occurred after the action was begun. I see no reason why the certificate should not have been received in evidence. It must be proved in order to sustain the counterclaim, for without it the counterclaim could not exist. The fact that the architect made the certificate in form as authorized by the contract is certainly relevant to the issues raised by the counterclaim and reply. The potency of the certificate depends on whether the conditions to the architect’s right to issue it existed. According to the plain' wording of the contract, the power of the architect to issue the certificate depends on the condition that the contractor shall have refused or neglected to supply a sufficiency of properly skilled workmen, or of materials of proper quality, or shall have failed in any respect to prosecute the work with promptness and diligence, or shall have failed in the performance of any of the conditions contained in the contract. Whether any of these defaults existed was a question of fact, and I do not find in the contract any provision authorizing the architect to decide such question. If the default exists in fact, the right of the owner to supply the materials at the expense of *587the contractor depends upon the architect’s certificate, and such certificate is a condition precedent to the exercise of that right; and, if the default exists in fact, the architect may conclusively determine that it is sufficient to authorize the owner to terminate the contract and complete at the contractor’s expense: The referee has found, upon evidence sufficient to sustain the finding, that the contractor had not defaulted, so that the error in excluding the certificate is immaterial. The right of the owner to complete at the contractor’s expense depended upon a default of the contractor which the architect should certify was sufficient to justify that course. As the default did not exist, the owner plowed up and rebuilt the road on his own account and the counterclaim was properly dismissed.
The judgment should be affirmed, with costs; and this court makes the additional finding that during the month of April, 1917, and after the plaintiff had agreed to make certain repairs as a condition to receiving the final certificate, the defendant refused to make further payment unless the plaintiff would plow up and rebuild the whole road.
Jenks, P. J., Mills and Rich, JJ., concur; Putnam, J., reads for reversal.